Citation Nr: 1736612	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  99-13 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for a knot in the stomach and back causing leg paralysis. 

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010. 

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010. 

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve in the left lower extremity on and after December 5, 2016. 

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve in the right lower extremity on and after December 5, 2016. 


6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the nerves, all radicular groups, in the left upper extremity prior to December 5, 2016 and in excess of 30 percent on and after December 5, 2016. 

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the nerves, all radicular groups,  in the right upper extremity prior to December 5, 2016 and in excess of 40 percent on and after December 5, 2016.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jennifer R. White, Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1971. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from rating decisions entered by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. 

In July 2007, the Veteran was afforded a hearing with the undersigned Veterans Law Judge via videoconference technology.  The transcript has been associated with the record.

Issues considered herein were remanded by the Board for additional development in October 2007, March 2010, and May 2012.  Substantial compliance with the Board's prior remand has been achieved and remand of this appeal is not required.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order).

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim is part of an increased rating claim when such a claim is raised by a veteran or otherwise reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the rating assigned for a disability, the claim for TDIU was considered part and parcel of the claim for benefits for the underlying disability.  Id.  An April 2017 rating decision granted the Veteran entitlement to a TDIU; thus, this issue will not be considered herein by the Board.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis attributable to a knot in the stomach and back causing leg paralysis which is related to service.

2.  The preponderance of the evidence indicates that the Veteran's left lower extremity peripheral neuropathy of the sciatic nerve is no worse than mild prior to August 16, 2010.

3.  The preponderance of the evidence indicates that the Veteran's right lower extremity peripheral neuropathy of the sciatic nerve is no worse than mild prior to August 16, 2010.

4.  The preponderance of the evidence indicates that the Veteran's left lower extremity peripheral neuropathy of the sciatic nerve is no worse than moderately severe on and after August 16, 2010.

5.  The preponderance of the evidence indicates that the Veteran's right lower extremity peripheral neuropathy of the sciatic nerve is no worse than moderately severe on and after August 16, 2010.

6.  The preponderance of the evidence indicates that the Veteran's left lower extremity neuropathy of the femoral nerve is no worse than moderate on and after  December 5, 2016.

7.  The preponderance of the evidence indicates that the Veteran's right lower extremity neuropathy of the femoral nerve is no worse than severe on and after  December 5, 2016.

8.  The preponderance of the evidence indicates that the Veteran's neuropathy of the left upper extremity nerves, all radicular groups, is no worse than mild prior to December 5, 2016.

9.  The preponderance of the evidence indicates that the Veteran's neuropathy of the right upper extremity nerves, all radicular groups, is no worse than mild prior to December 5, 2016.

10.  The preponderance of the evidence indicates that the Veteran's neuropathy of the left upper extremity nerves, all radicular groups, is no worse than moderate on and from December 5, 2016.

11.  The preponderance of the evidence indicates that the Veteran's neuropathy of the right upper extremity nerves, all radicular groups, is no worse than moderate on and from December 5, 2016.



CONCLUSIONS OF LAW

1.  A knot in the stomach and back causing leg paralysis was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8620 (2016).

3.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8620 (2016).

4.  The criteria for an initial rating in excess of 20 percent for neuropathy of the femoral nerve in the left lower extremity from December 5, 2016 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8526 (2016).

5.  The criteria for an initial rating of 30 percent, but no more, for neuropathy in the femoral nerve of the right lower extremity from December 5, 2016 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8526 (2016).

6.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the nerves, all radicular groups, in the left upper extremity prior to December 5, 2016 and in excess of 30 percent on and after December 5, 2016  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8513 (2016).

7.  The criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the nerves, all radicular groups, in the right upper extremity prior to December 5, 2016 and in excess of 30 percent on and after December 5, 2016  have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.124a, Diagnostic Code 8513 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014 & Supp. 2016); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159 (b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's claims for increased ratings arise from an appeal of the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112   (2007). Therefore, no further notice is needed under VCAA.

Concerning the claim for service connection, in an April 2013 letter the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence will be obtained by VA, and the need for the Veteran to advise VA of or submit any further evidence that pertains to the claim.  Although this was post-initial adjudication, the claim was re-adjudicated in April 2017, curing any defect concerning the timing of adequate notice.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claims are of record, including testimony provided at a hearing before the undersigned.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II. Analysis

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value. When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service Connection, Knot in the Stomach and Back

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303 (b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in- service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303 (d).

The Veteran's service treatment records indicate no treatment for a big knot or paralysis.  The Veteran's separation examination, dated January 18, 1971, indicate no abnormalities.  The Veteran's service personnel records indicate that he was in Vietnam from June 7, 1970 to January 14, 1971.

The Veteran testified that immediately upon returning from service in Vietnam, two large knots appeared, one on his front lower quadrant area and one in the same area on the back, with accompanying leg paralysis.  He stated that the hospital put him in quarantine for five days and the knots disappeared but that he continues to have intermittent leg paralysis.  In a July 2001 statement, the Veteran reported that he was put in isolation immediately after service due to something of an infectious nature.  He contends that the knots with associated leg paralysis are the result of exposure to herbicide agents during service.

In December 2004, the Veteran was afforded a VA authorized examination to consider his claims.  The Veteran reiterated his contentions concerning the big knot.  The examiner indicated that the claimed disability was undocumented by the current examination.

An addendum to the December 2004 examination, dated April 2005, indicates that the Veteran's original peripheral neuropathy was due to his ethanol abuse but that this was exacerbated by his diabetes.  There is no indication that the reported big knot led to any current peripheral neuropathy or paralysis.

In July 2007, the Veteran testified that when he arrived at his parents' house after discharge, he had a big knot, like an egg, protruding from his stomach.  Later that night, he had a big knot on the back side, opposite from the one in the front.  The Veteran could not move his left leg at that time.  After five days, the knots went away but he did not regain complete use of his left leg.  The Veteran's representative pointed out that this issue was possibly intertwined with his service-connected peripheral neuropathy.

The Veteran was afforded an additional examination in May 2009.  The examiner indicated that although the Veteran was in a wheelchair, he was able to stand up and walk with no significant difficulty.  He was diagnosed with peripheral neuropathy which seemed to be clinically insignificant.  There were no findings or complaints concerning the big knot or reported residuals.

An August 2010 VA authorized examination indicates bilateral lower extremity peripheral neuropathy, mild by EMG testing.  A September 2010 VA examination for erectile dysfunction did not indicate any findings of a big knot.

A September 2011 VA examination indicates that the examiner found no evidence that the Veteran had a knot in the stomach and/or back that caused paralysis in his legs.  She noted that the Veteran had an EMG in September 2009 that revealed no electrical evidence of motor axon loss or lumbar radiculopathy.

A December 2016 VA examination with a January 2017 addendum indicates that the Veteran's claimed big knot with leg paralysis is less likely than not related to active service due to a lack of supporting documents.  The Board additionally observes that there is no indication of a finding of a big knot or any residuals thereof on examination. 

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a knot in the stomach and back, causing leg paralysis, which is  related to active service.  Likewise, the preponderance of the evidence is against a finding of residuals of knots in the stomach and back.

The Board notes that there is no indication that the Veteran's contended big knot with residuals is related to active service except for the Veteran's own statements.  In this regard, the Board observes that the Veteran's service treatment records do not indicate treatment for knots and the Veteran admits that the big knot began post-service.  The Veteran contends residuals of the big knot but multiple examinations have found that the Veteran has peripheral neuropathy of the lower extremity due to his service-connected diabetes mellitus and, in the past, non-service connected ethanol intake.  The Board notes that the Veteran is service-connected for his peripheral neuropathy of the lower extremities and as indicated below, compensated for such disabilities.

As a layperson in the field of medicine, the Veteran does not have the medical competence to identify residuals of a big knot, as this is a complex determination that cannot be made based on lay observation alone.  The VA treatment records showing a lack of diagnoses pertaining to specific areas of the body carry more weight than the open-ended claims.  See Sanchez-Benitez, 13 Vet. App. at 285. 

In sum, taking into account all of the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's claimed conditions are related to active service, any incident of active service or are secondary to or aggravated by any service-connected disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Increased Rating Claims

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. 

An appeal from the initial assignment of a disability rating, such as the appeals in this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under Diagnostic Code 8513, a 20 percent rating is assigned for mild incomplete paralysis.  A 30 percent rating is warranted for moderate incomplete paralysis of the minor extremity, and a 40 percent rating is contemplated for moderate incomplete paralysis of the major extremity.  Severe incomplete paralysis warrants a 60 percent for the minor extremity and a 70 percent rating for the major extremity.  Complete paralysis warrants an 80 percent rating for the minor extremity and a 90 percent rating for the major extremity.

Under DC 8526, a 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.  Further, under DC 8526, incomplete paralysis of the anterior crural nerve (femoral) warrants a 30 percent rating if it is severe a 20 percent rating if it is moderate, or a 10 percent rating if it is mild.  38 C.F.R. § 4.124a , DC 8526.

Under DC 8620, pertaining to neuritis of the sciatic nerve, a 10 percent rating is warranted if paralysis is mild, a 20 percent rating is warranted if it is moderate, moderately severe incomplete paralysis warrants a 40 percent disability rating, and severe incomplete paralysis with marked muscular atrophy warrants a 60 percent disability rating.  An 80 percent disability rating is warranted for complete paralysis, where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  See 38 C.F.R. § 4.121a, DC 8620.

The term "incomplete paralysis" with peripheral nerve injuries indicates a degree of loss or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to the varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for mild, or at most, the moderate degree.  See Note at "Diseases of the Peripheral Nerves" in 38 C.F.R. § 4.124 (a).

Incomplete and complete paralysis, neuritis, and neuralgia of other nerves of the upper extremities are addressed by Diagnostic Codes 8510 through 8512, 8514 through 8519, 8610 through 8612, 8614 through 8619, 8710 through 8712, and 8714 through 8719.  The same concerning other nerves of the lower extremities are addressed by Diagnostic Codes 8521 through 8530, 8621 through 8630, and 8721 through 8730.  As set forth below, the Veteran's radial, median, ulnar, sciatic, and femoral nerves are affected.  A separate rating for each nerve is prohibited as impermissible pyramiding.  38 C.F.R. § 4.14.  Use of Diagnostic Codes 8513 and 8620, however, is most favorable to the Veteran.  The Board additionally continues the evaluation under Diagnostic Code 8526, as indicated by the RO's April 2017 rating decision.  The maximum ratings he can receive pursuant to those indicated indeed are higher than the maximum ratings allowed by all of the aforementioned Diagnostic Codes, to include those for his other affected nerves.

The Veteran was granted service connection for peripheral neuropathy of his four extremities effective August 19, 2004.

The Veteran was afforded a VA authorized examination in December 2004.  The examiner indicated that reflexes and proprioception were normal.  Light touch sensation was decreased in the left hand and the inner side of the right wrist.  Lower extremity sensation was absent below the knees bilaterally.

An April 2005 addendum indicates that it's impossible to delineate the Veteran's peripheral neuropathy causation factors; ethanol abuse versus diabetes.

In July 2007, the Veteran testified that his left leg gave out about twice a week.  He had been riding a Harley Davidson for thirty years but had to stop due to the peripheral neuropathy.  The Veteran testified that he had complete paralysis of the left leg from time to time.  The Veteran described pain, numbness and tingling in both legs and both arms.

In May 2009, the Veteran was afforded a VA examination.  The examiner indicated that the Veteran's extreme poor effort made his manual muscle strength testing impossible to measure although the examiner indicated that he was able to find that the Veteran had no significant motor or sensory deficit in any of his extremities.  The examiner reported that although the Veteran came in by wheelchair, he had no significant difficulty with standing up and walking.  The examiner diagnosed peripheral neuropathy which seemed clinically insignificant.

An August 2010 VA authorized examination indicates that the Veteran had good radial pulses and normal brachial reflexes of the upper extremity.  His biceps and triceps strength was 5/5 bilaterally.  He had normal proprioception on the left and he could identify two objects on the right.  The lower extremities had good hair growth, normal nails and intact skin with good pedal pulses; quadricep and hamstring strength was 5/5.  He had good patellar and Achilles reflexes.  The examiner indicated that the Veteran's bilateral lower extremity peripheral neuropathy was mild by EMG testing but moderate to severe by examination and history.  EMG testing showed no evidence of peripheral neuropathy of the upper extremities but instead mild carpal tunnel syndrome.

In January 2014, after a full examination with a report of the findings, a VA examiner indicated that the Veteran had moderate incomplete paralysis of the median nerves and moderate incomplete paralysis of the sciatic nerves.

The Veteran was afforded a VA authorized examination in December 2016.  After examination of the Veteran and providing a detailed description, the examiner indicated that the Veteran had moderate incomplete paralysis of the radial nerves, moderate incomplete paralysis of the median nerves, moderate incomplete paralysis of the ulnar nerves, moderate severe incomplete paralysis of the sciatic nerves and moderate incomplete paralysis of the left femoral nerve and severe incomplete paralysis of the right femoral nerve.

Relevant treatment records were reviewed.  The Board finds that the indications of the severity of the Veteran's disabilities in those records are consistent with findings made in the context of examination reports.  

Under Diagnostic Code 8620, prior to August 16, 2010, the Board finds that the preponderance of the evidence is consistent with mild peripheral neuropathy of the sciatic nerves in the bilateral lower extremities.  In this regard, the Board notes that the objective evidence of record, specifically a May 2009 examination report, indicates that the Veteran's peripheral neuropathy was clinically insignificant.   See 38 C.F.R. § 4.121a, DC 8620.

On and from August 16, 2010, the Board finds that the preponderance of the evidence is consistent with moderately severe peripheral neuropathy of the sciatic nerves in the lower extremities.  In this regard, the Board observes that there is no indication of marked muscular atrophy or complete paralysis which would warrant a higher rating.  See 38 C.F.R. § 4.124a, DC 8620.

Utilizing Diagnostic Code 8513 pertaining to paralysis of the radicular nerves of the upper extremities, prior to December 5, 2016, the Board finds that the preponderance of the evidence is consistent with mild peripheral neuropathy of the bilateral upper extremities.  Again, the Board relies on the objective findings of the May 2009 examiner who indicated that the Veteran's peripheral neuropathy was clinically insignificant.  See 38 C.F.R. § 4.124a, DC 8513.

Under Diagnostic Code 8526 considering paralysis of the femoral nerve, on and from December 5, 2016, the Board finds that the preponderance of the evidence is consistent with moderately severe paralysis of the femoral nerve of the left lower extremity and severe partial paralysis of the femoral nerve of the right lower extremity, consistent with the opinion of the December 2016 examiner.  Thus, the Board finds that the Veteran's disability warrants a 30 percent disability rating on the right side and the current 20 percent rating for the left lower extremity.  See 38 C.F.R. § 4.124a, DC 8526.  

On and from December 5, 2016, the Board finds that the preponderance of the evidence is consistent with moderate incomplete paralysis of the bilateral upper extremities.  The Board relies on the objective findings of the December 2016 examination report in making this determination.  There is no indication in the record of severe incomplete or total paralysis of such nerves.  See 38 C.F.R. § 4.124a, DC 8513.

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  See 38 U.S.C.A. § 5107 (b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a knot in the stomach and back causing leg paralysis is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve in the left lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010 is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the sciatic nerve in the right lower extremity prior to August 16, 2010, and in excess of 40 percent on and after August 16, 2010 is denied. 

Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the femoral nerve in the left lower extremity on and after December 5, 2016 is denied. 

Entitlement to an initial rating of 30 percent for peripheral neuropathy of the femoral nerve in the right lower extremity on and after December 5, 2016 is granted, subject to the laws governing the grant of monetary benefits. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the nerves, all radicular groups,  in the left upper extremity prior to December 5, 2016 and in excess of 30 percent on and after December 5, 2016 is denied. 

Entitlement to a rating in excess of 10 percent for peripheral neuropathy of the nerve, all radicular groups, in the right upper extremity prior to December 5, 2016 and in excess of 40 percent on and after December 5, 2016 is denied.



____________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


